                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                  No. 1:19-cv-341-DSC

COREY JARVIS,                         )
                                      )
                       Plaintiff,     )
                                      )
               v.                     )
                                      )                ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                       Defendant.     )


       This action being submitted to the Court for an order upon Plaintiff’s showing that the

Commissioner of Social Security should pay the sum of $5,081.13 for attorney fees, representing

less than twenty-five per cent of Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back

benefits pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of the

406(b) fee, Plaintiff’s counsel shall pay to Plaintiff the lesser EAJA fee of $3,150.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel, Charlotte W. Hall, the sum of $5,081.13, sent to her office at P.O. Box 58129, Raleigh,

North Carolina 27658, and that counsel pay to Plaintiff the sum of $3,150.00 and upon the payment

of such sums, this case is dismissed with prejudice.

       SO ORDERED.

                                    Signed: June 15, 2021




         Case 1:19-cv-00341-DSC Document 19 Filed 06/15/21 Page 1 of 1
